Citation Nr: 1431918	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  13-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Service connection for degenerative disc disease, L5-S1, with spondylosis deformans and dextroscoliosis of the lumbar spine (a lumbar spine disability).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
November 1957 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current disability of lumbar spine degenerative disc disease, L5-S1, with spondylosis deformans and dextroscoliosis.  

2.  The Veteran sustained an in-service low back strain injury. 

3.  The Veteran did not have symptoms related to a lumbar spine disability since service.

4.  The Veteran's current lumbar spine degenerative disc disease with spondylosis deformans and dextroscoliosis did not have its onset during active service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in January 2011 and March 2011, prior to the initial adjudication of the claim on appeal.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and the Veteran's own statements in support of his claims.  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with this appeal, the Veteran was afforded a VA examination in June 2011, which the Board finds to be adequate for the purpose of deciding the appeal.   The examination report contains all the findings needed to evaluate the claim for service connection for a lumbar spine disability, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lumbar spine degenerative disc disease is not a chronic disease listed under 
38 C.F.R. § 3.309(a) (2013); moreover, the June 2011 VA examination shows that the Veteran does not have arthritis of the spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a lumbar spine disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disability

The Veteran contends that the currently-diagnosed lumbar spine disorders are related to service.  The Veteran asserts that he injured his low back in August 1970 while stationed on the USS Denebola AF 56.  He contends that during the replenishment operation providing food supplies to the fleet, as he was standing up from a bending position while lifting a pallet of frozen food, he felt pain in the lower back and was seen for an evaluation.  See March 2012 notice of disagreement and May 2013 VA Form 9.  The Veteran states that he has had intermittent low back pain with remissions since the August 1970 in-service lumbar strain.  See June 2011 VA examination report.

The Board finds that the Veteran has a current lumbar spine disability.  The June 2011 VA examination showed a diagnosis of degenerative disc disease, L5-S1, with spondylosis deformans and dextroscoliosis of the lumbar spine.

After a review of all the evidence, lay and medical, the Board finds that the weight of lay and medical evidence of record establishes that there was an in-service injury of the lumbar spine.  Consistent with the Veteran's assertions as outlined above, service treatment records reflect that in August 1970, the Veteran sustained a low back strain with prescription for a muscle relaxant and instructions to heat and rest.  

The remainder of the Veteran's service treatment records is negative for any complaints of or treatment for low back problems.  Moreover, the December 1976 separation examination report showed a normal evaluation of the spine and the concurrent report of medical history showed that the Veteran denied recurrent back pain.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran had an in-service lumbar spine strain that was treated and showed no chronic disability at service separation in December 1976.

The Board finds that the weight of the lay and medical evidence of record is against a finding that the Veteran had symptoms of a lumbar spine disability since service.  As explained above, during the June 2011 VA examination, the Veteran asserted that since the in-service lumbar strain injury, he has had intermittent symptoms with remissions of low back pain.  Therefore, according to the Veteran's own words, he did not have unremitting symptoms of a lumbar spine disability since service.  Moreover, the first documentation of a lumbar spine disability after discharge from service was in an April 2010 X-ray report, which is approximately 33 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  This also confirms a post-service onset of a lumbar spine disability.

The Veteran also filed claims in November 1992 mentioning conditions such as hemorrhoids and a lung condition while not mentioning symptoms of, or claiming service connection for, a lumbar spine disability.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a lumbar spine disability, when viewed in the context of his action regarding other specific claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain chronic symptoms of a lumbar spine disability in service, or the lack of low back symptomatology at the time he filed the claim, or both. 

As the post-service treatment records appear to be complete, and do not reflect any treatment or diagnosis related to the lumbar spine or a reported history by the Veteran of having been diagnosed with a lumbar spine disability, which weighs against a finding that the Veteran had symptoms of a lumbar spine disability since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disability is not etiologically related to service, to include the August 1970 in-service low back strain.  The Veteran underwent a VA examination in June 2011; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed lumbar spine disability of degenerative disc disease and spondylosis deformans is less likely as not caused by, a result of, or related to the August 1970 low back strain.  In reaching this conclusion, the VA examiner explained that the current disease is considered a degeneration of the spine secondary to the aging process while the in-service injury was a muscular spasm or strain, which was only temporary because the rest of the service treatment record is silent for treatment of any recurrent back pain, which is consistent with the Board's finding above.  The VA examiner further reasoned that the current diagnosis of degenerative disc disease with spondylosis deformans is brought by the aging process and that the Veteran would have developed the current lumbar spine disability as a result of aging even if he had not sustained the in-service back strain.  

The Board finds that the June 2011 VA examination report is highly probative with respect to service connection for a lumbar spine disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the June 2011 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed lumbar spine disability is not etiologically related to the lumbar strain injury in service. 

Insomuch as the Veteran asserts that the lumbar spine disability is directly related to the lumbar strain in service, the Board finds that the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine degenerative disc disease with spondylosis deformans and dextroscoliosis and its relationship to a lumbar strain.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine degenerative disc disease with spondylosis deformans and dextroscoliosis did not have its onset during active service, nor is it otherwise related to service, to include the August 1970 in-service low back strain.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a lumbar spine disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


